Title: André Michaux’s Observations on His Proposed Western Expedition, 20 January 1793
From: Michaux, André
To: Jefferson, Thomas


Observations sur le Voyage a l’Ouest du Misissipi

1°. Afin d etre plus libre d’agir et de prendre le parti auquel je serois forcé par les Circonstances je préfere entreprendre ce Voyage a mes Dépens. Ma delicatesse ne me permet pas d accepter la Somme  proposée pour une Entreprise qui peut être ne pourra pas être éxécutée entierement.
2°. Pour ne pas differer ce Voyage et remedier aux difficultés que j’éprouve actuellement de tirer sur l’Administration je considereray comme une grande faveur l’acceptation de mes Traites jusqu a la concurrence de trois mille six cens livres tournois sur celle de dix sept mille cinq cens vingt livres due pour mes Appointemens et mes Avances par l’Administration. Si Mr. De la forest ne veut pas endosser mes traites pour cette Somme de 3600₶ non obstant qu il y ait été authorisé par le Ministre de la Marine et si je ne suis pas assuré du montant avant de partir de Philadelphie, je n’entreprendray pas ce Voyage.
3°. Il me sera donné toutes les Lettres de recommandation necessaires pour les Negocians aux Illinois, Chefs Indiens &c.
4° Toutes les Connoisssances, Observations et Informations Geographiques seront communiquées a la Societé Philosophique.
5° Les autres Découvertes en histoire Naturelle seront a mon profit immediat et ensuite destinées a l’Utilité Générale.
6° Je n’entreprendray pas ce Voyage que je nay reglé mes Affaires en Caroline et je ne demande que trois jours apres la reception de Lettres que j attends de Charleston.


A Philadelphie le 20 Janvier 1793
A. Michaux

